Filed pursuant to Rule 424(b)(3) File No. 333-119338 December 18, 2007 SUPPLEMENT DATED DECEMBER 18, 2, 2007 Dear Investor(s): GRANT PARK FUTURES FUND NOVEMBER PERFORMANCE UPDATE FUND NOVEMBER 2007 YTD Total NAV NAV/Unit Grant Park Futures Fund Class A Units -0.66% 11.93% $71.9M $1,301.273 Grant Park Futures Fund Class B Units -0.73% 11.05% $379.3M $1,135.423 TRADING ADVISORS NOVEMBER 2007 YTD % of Fund Rabar Market Research (Div) -5.00% 15.58% 19% EMC Capital Management (Classic) -0.23% 12.18% 20% Eckhardt Trading (Higher Leveraged) 3.06% 31.23% 10% Graham Capital Management (GDP) -0.34% 11.45% 9% Winton Capital Management (Div)* 1.84% 7.76% 22% Saxon Investment Corp (Div)** – -4.76% – Welton Investment Corp (Gl Dir Port) -1.41% 7.13% 18% ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES *Year to date performance of 1.90% through 5/31/2007.Effective 6/1/2007 the portion of Grant Park’s net assets allocated to Winton Capital Management was reallocated to the Dearborn Select Master Fund SPC – Winton Segregated Portfolio – Class GP. **Performance through 5/31/2007 Currency positions incurred losses during the month as the U.S. dollar rallied against the majority of its trading partners after concerns about credit and mortgage markets resurfaced.The Australian dollar, British pound, South African rand and Mexican peso all depreciated against the dollar.A quarterly inflation report by the Bank of England suggesting that it might cut interest rates early next year also contributed to the weakness in the pound. Share markets traded lower as concerns over the state of credit and mortgage markets plagued stocks.Long positions in the NASDAQ-100 Index, German DAX and S&P Composite Index sustained the largest losses as global stock prices sank on worries that an economic slowdown in the U.S. could adversely affect economies abroad. Long positions in the metals sector sustained losses, primarily on lower copper prices.Worries over a possible recession coupled with reports of growing inventories pushed prices to the downside. Long positions in the energy sector sustained losses as crude oil prices fell after recent record-high prices led the International Energy Agency to lower its forecasts for global crude consumption in 2008.A U.S. Energy Department report showing a smaller-than-expected decline in crude inventories put further downward pressure on prices. Prices for fixed income instruments were higher during the month.Long positions in the Eurodollars, Ten-year notes and Thirty-year bonds posted gains as prices rallied on expectations that the Federal 555 West Jackson Suite 600 Chicago, IL 60661 312.756.4450 312.756.4452 fax 800.217.7955 Performance Hotline: 866.516.1574 (Toll Free) www.dearborncapital.com Reserve would lower its overnight lending rate.Government securities also traded higher as investors looked for protection against the volatility equity markets experienced as a result of the ongoing problems in the credit markets. Lastly, long positions in the soft/agricultural commodities sector posted gains after prices rallied in the soybean complex.A USDA report showing repeated purchases of US soybeans by China and other countries spurred prices for beans and bean oil higher. OTHER FUND NEWS We would like to remind you that we have updated Grant Park’s March 6, 2007 prospectus with a new prospectus dated December 3, 2007. Please be advised that Grant Park will be issuing a Schedule K-1 (Form 1065) to all partners for the 2007 tax year in early March.The Schedule K-1 will contain a reconciliation of your Grant Park capital account and your share of Grant Park’s taxable item’s necessary to prepare your federal income tax return. We are pleased to announce that your monthly Grant Park statements are now available via the Client Services link on our website at www.dearborncapital.com.You should receive a letter detailing this feature in the coming weeks.Additionally, if you no longer wish to receive your paper copy via regular mail you will be asked to return a signed document acknowledging this. If you have any questions or concerns regarding your account, please do not hesitate to call our offices at (312) 756-4450 or e-mail us at funds@dearborncapital.com. Sincerely, David Kavanagh President Enclosures PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE, OFFERING BY PROSPECTUS ONLY Daily fund performance is available on our website at www.dearborncapital.com along with weekly commentary. Weekly performance information is also available on our performance hotline at (312)788-2272 or (866) 516-1574 (toll free) 555 West Jackson Suite 600 Chicago, IL 60661 312.756.4450 312.756.4452 fax 800.217.7955 Performance Hotline: 866.516.1574 (Toll Free) www.dearborncapital.com GRANT PARK FUTURES FUND, LIMITED PARTNERSHIP ACCOUNT STATEMENT (PREPARED FROM BOOKS WITHOUT AUDIT) FOR THE MONTH ENDED NOVEMBER 30, 2007 Statement of Income Month (A Units) In US $ Year to Date (A Units) In US $ Month (B Units) In US $ Year to Date (B Units) In US $ Trading Income (Loss): Realized Trading Income (Loss) 5,198,691 10,243,997 27,492,277 54,829,841 Change in Unrealized Income (Loss) (5,373,181 ) 907,498 (28,415,035 ) 4,047,724 Brokerage Commissions (17,054 ) (162,395 ) (90,188 ) (838,398 ) Exchange, Clearing Fees and NFA charges (24,522 ) (371,630 ) (129,681 ) (1,921,749 ) Other Trading Costs (52,339 ) (414,604 ) (276,782 ) (2,153,031 ) Change in Accrued Commissions 2,507 17,309 13,254 88,326 Net Trading Income (Loss) (265,898 ) 10,220,175 (1,406,155 ) 54,052,713 Other Income: Interest, U.S. Obligations 69,652 1,123,301 368,343 5,804,082 Interest, Other 203,173 1,837,451 1,074,439 9,530,621 Total Income (Loss) 6,927 13,180,927 36,627 69,387,416 Expenses: Incentive Fees to Trading Managers 90,185 1,455,864 476,924 7,676,644 Administrative Fees 15,235 155,221 80,566 804,141 O&O Expenses 12,188 124,176 193,359 1,929,941 Brokerage Expenses 368,682 3,756,332 2,094,723 20,907,703 Illinois Replacement Tax Total Expenses 486,290 5,491,593 2,845,572 31,318,429 Net Income (Loss) (479,363 ) 7,689,334 (2,808,945 ) 38,068,987 Statement of Changes in Net Asset Value Beginning Balance 72,798,141 58,161,220 383,075,034 324,091,775 Additions 252,693 16,650,702 3,240,277 55,266,717 Net Income (Loss) (479,363 ) 7,689,334 (2,808,945 ) 38,068,987 Redemptions (629,590 ) (10,559,375 ) (4,208,672 ) (38,129,785 ) Balance at NOVEMBER 30, 2007 71,941,881 71,941,881 379,297,694 379,297,694 Total Units Held at End of The Period 55,285.78447 334,058.62542 Net Asset Value Per Unit 1,301.273 1,135.423 Rate of Return -0.66 % 11.93 % -0.73 % 11.05 % To the best of my knowledge and belief the information contained herein is accurate and complete. DAVID KAVANAGH, PRESIDENT FOR DEARBORN CAPITAL MANAGEMENT, LLC GENERAL PARTNER OF GRANT PARK FUTURES FUND LIMITED PARTNERSHIP
